Case: 20-13664   Doc: 57-5   Filed: 12/02/20   Page: 1 of 19




Financial statements and report of independent
certified public accountants

Canaan Resources, LLC

December 31, 2018 and 2017
                               Case: 20-13664        Doc: 57-5                 Filed: 12/02/20                    Page: 2 of 19




GRANT THORNTON LLP                              REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
211 N Robinson, Suite 1200
Oklahoma City, OK 73102-7148

D +1 405.218.2800
F +1 405.218.2801




                                                Members
                                                Canaan Resources, LLC

                                                We have audited the accompanying financial statements of Canaan Resources, LLC
                                                (a Delaware limited liability company) (the “Company”), which comprise the balance
                                                sheets as of December 31, 2018 and 2017, and the related statements of operations,
                                                members’ equity, and cash flows for the years then ended, and the related notes to the
                                                financial statements.

                                                Management’s responsibility for the financial statements
                                                Management is responsible for the preparation and fair presentation of these financial
                                                statements in accordance with accounting principles generally accepted in the United
                                                States of America; this includes the design, implementation, and maintenance of
                                                internal control relevant to the preparation and fair presentation of financial statements
                                                that are free from material misstatement, whether due to fraud or error.

                                                Auditor’s responsibility
                                                Our responsibility is to express an opinion on these financial statements based on our
                                                audits. We conducted our audits in accordance with auditing standards generally
                                                accepted in the United States of America. Those standards require that we plan and
                                                perform the audit to obtain reasonable assurance about whether the financial
                                                statements are free from material misstatement.

                                                An audit involves performing procedures to obtain audit evidence about the amounts
                                                and disclosures in the financial statements. The procedures selected depend on the
                                                auditor’s judgment, including the assessment of the risks of material misstatement of
                                                the financial statements, whether due to fraud or error. In making those risk
                                                assessments, the auditor considers internal control relevant to the entity’s preparation
                                                and fair presentation of the financial statements in order to design audit procedures that
                                                are appropriate in the circumstances, but not for the purpose of expressing an opinion
                                                on the effectiveness of the entity’s internal control. Accordingly, we express no such
                                                opinion. An audit also includes evaluating the appropriateness of accounting policies
                                                used and the reasonableness of significant accounting estimates made by
                                                management, as well as evaluating the overall presentation of the financial statements.

                                                We believe that the audit evidence we have obtained is sufficient and appropriate to
                                                provide a basis for our audit opinion.




GT.COM                                          Grant Thornton LLP is the U.S. member firm of Grant Thornton International Ltd (GTIL). GTIL and each of its member firms
                                                are separate legal entities and are not a worldwide partnership.
Case: 20-13664       Doc: 57-5         Filed: 12/02/20          Page: 3 of 19




                 Emphasis of matter regarding going concern
                 The accompanying financial statements have been prepared assuming that the
                 Company will continue as a going concern. As discussed in Note A to the financial
                 statements, the Company did not make a debt payment requested by its lender as of
                 March 31, 2019 and the note payable matures on June 30, 2019. As of December 31,
                 2018, the Company’s current liabilities exceeded its current assets by $17.7 million.
                 These conditions, along with other matters set forth in Note A, raise substantial doubt
                 about the Company’s ability to continue as a going concern. Management’s evaluation
                 of the events and conditions and management’s plans in regard to these matters are
                 also described in Note A. The financial statements do not include any adjustments that
                 might result from the outcome of this uncertainty. Our opinion is not modified with
                 respect to this manner.



                 Opinion
                 In our opinion, the financial statements referred to above present fairly, in all material
                 respects, the financial position of Canaan Resources, LLC as of December 31, 2018
                 and 2017, and the results of its operations and its cash flows for the years then ended
                 in accordance with accounting principles generally accepted in the United States of
                 America.




                 Oklahoma City, Oklahoma
                 April 23, 2019
             Case: 20-13664              Doc: 57-5        Filed: 12/02/20          Page: 4 of 19


                                         Canaan Resources, LLC
                                                BALANCE SHEETS

                                                      December 31,


                                                                                          2018                2017
                            ASSETS

Current assets
   Cash and cash equivalents                                                      $      3,495,419    $      4,486,658
   Accounts receivable
      Oil and natural gas sales                                                          1,751,866           1,532,278
      Due from affiliates                                                                1,056,106             746,027
      Other                                                                                 85,409              78,242
   Derivative instruments, short-term                                                      534,147           1,704,672
   Other current assets                                                                    283,707             356,326
             Total current assets                                                        7,206,654           8,904,203
Property and equipment
   Oil and natural gas properties, based on the full cost method
      of accounting                                                                    321,792,211        316,798,969
   Other equipment                                                                       3,233,319          3,223,895
      Less accumulated depreciation, depletion, amortization and
          impairment                                                                  (266,499,909)       (261,871,533)
                                                                                        58,525,621         58,151,331

Derivative instruments, long-term                                                           43,906                  -
Other assets, net                                                                           34,976             50,791
             Total assets                                                         $     65,811,157    $    67,106,325

       LIABILITIES AND MEMBERS’ EQUITY

Current liabilities
   Accounts payable - trade and accrued expenses                                  $      3,265,439    $       545,109
   Revenue payable                                                                          89,214             80,135
   Derivative instruments, short-term                                                      104,425                  -
   Accrued interest payable                                                                434,288            471,461
   Note payable to bank                                                                 21,000,000                  -
             Total current liabilities                                                 24,893,366            1,096,705

Note payable to bank                                                                             -         24,900,000
Asset retirement obligations                                                             5,155,683          4,600,574

Commitments and contingencies (Note F)

Members’ equity                                                                         35,762,108         36,509,046
             Total liabilities and members’ equity                                $     65,811,157    $    67,106,325




                             The accompanying notes are an integral part of these statements.
              Case: 20-13664          Doc: 57-5        Filed: 12/02/20          Page: 5 of 19


                                      Canaan Resources, LLC
                                    STATEMENTS OF OPERATIONS

                                            Years ended December 31,


                                                                                             2018          2017

Revenues
   Oil and natural gas sales                                                       $ 12,082,929     $ 13,755,909
   Natural gas gathering income                                                           8,893           10,725
   Gain on natural gas derivatives, net                                                 387,807        1,001,533
   Other                                                                                416,330           41,839

             Total revenues                                                            12,895,959       14,810,006

Costs and expenses
  Production taxes                                                                     2,378,462         2,160,785
  Lease operating expenses                                                             2,314,725         2,160,571
  Depreciation, depletion, amortization and accretion                                  4,561,910         4,503,858
  Impairment of oil and natural gas properties                                           399,451                 -
  General and administrative                                                           2,528,367         2,447,544
  Interest                                                                             1,459,982         1,363,880

             Total costs and expenses                                                  13,642,897       12,636,638

             Net (loss) income                                                     $    (746,938)   $    2,173,368




                          The accompanying notes are an integral part of these statements.
              Case: 20-13664            Doc: 57-5        Filed: 12/02/20          Page: 6 of 19


                                        Canaan Resources, LLC
                                  STATEMENT OF MEMBERS’ EQUITY

                                      Years ended December 31, 2018 and 2017


                                                                                                     Members’
                                                                                                      equity

Balance at January 1, 2017                                                                        $ 34,085,678

   Capital contributions                                                                               250,000

   Net income                                                                                        2,173,368

Balance at December 31, 2017                                                                        36,509,046

   Net loss                                                                                           (746,938)

Balance at December 31, 2018                                                                      $ 35,762,108




                             The accompanying notes are an integral part of this statement.
              Case: 20-13664            Doc: 57-5      Filed: 12/02/20          Page: 7 of 19


                                        Canaan Resources, LLC
                                       STATEMENTS OF CASH FLOWS

                                             Years ended December 31,


                                                                                             2018          2017

Cash flows from operating activities
   Net (loss) income                                                               $    (746,938)    $   2,173,368
   Adjustments to reconcile net loss to net cash provided by operating
       activities
       Depreciation, depletion, amortization and accretion                              4,561,910         4,503,858
       Impairment of oil and natural gas properties                                       399,451                 -
       Amortization of deferred loan costs                                                 80,450            87,157
       Gain on derivative contracts, net                                                (387,807)        (1,001,533)
       Settlements on derivative contracts, net                                         1,618,851          (492,685)
       Gain on sale of other equipment                                                     (1,000)                -
   Changes in assets and liabilities:
       Increase in accounts receivable and other assets                                 (154,136)         (173,528)
       Increase in due from affiliates                                                  (310,079)         (277,333)
       (Decrease) increase in accounts payable and accrued expenses                     (149,971)           49,958
       Increase (decrease) in revenue payable                                              9,079            (6,502)
             Net cash provided by operating activities                                  4,919,810        4,862,760
Cash flows from investing activities
   Acquisition and development of oil and natural gas properties                       (1,929,991)        (592,232)
   Acquisition of other equipment                                                         (17,424)               -
   Proceeds from disposal of other equipment                                                1,000                -
             Net cash used in investing activities                                     (1,946,415)        (592,232)
Cash flows from financing activities
   Repayments of debt                                                                  (3,900,000)       (2,500,000)
   Capital contributions                                                                        -           250,000
   Payment of debt issuance costs                                                         (64,634)          (18,457)
             Net cash used in financing activities                                     (3,964,634)       (2,268,457)
             Net (decrease) increase in cash and cash equivalents                       (991,239)        2,002,071
Cash and cash equivalents at beginning of period                                       4,486,658         2,484,587
Cash and cash equivalents at end of period                                         $    3,495,419    $   4,486,658

Supplemental cash flow information:
   Cash payments for interest                                                      $    1,416,601    $   1,244,354

Noncash investing and financing activities:
   During 2018 and 2017, the Company recorded a net asset and related liability of $230,125 and ($127,378),
   respectively, associated with the asset retirement obligations on oil and natural gas properties (Note A-14).

    As of December 31, 2018, the Company had $2,833,128 of accrued capital expenditures included in “Oil and
    natural gas properties, based on the full cost method of accounting” in the balance sheet.



                          The accompanying notes are an integral part of these statements.
              Case: 20-13664          Doc: 57-5        Filed: 12/02/20        Page: 8 of 19


                                       Canaan Resources, LLC
                                NOTES TO FINANCIAL STATEMENTS

                                           December 31, 2018 and 2017


NOTE A - NATURE OF OPERATIONS AND SUMMARY OF ACCOUNTING POLICIES

  Canaan Resources, LLC (the “Company”) is a Delaware limited liability company (“LLC”) engaged in the
  acquisition, development and production of oil and natural gas properties in the Mid-Continent region of the
  United States. The Company was formed April 29, 2005 with a perpetual term, and is the sole portfolio
  investment of three Delaware limited partnerships, Canaan Natural Gas Fund IX, L.P., Canaan Natural Gas
  Parallel Fund IX, L.P. (through its subsidiaries, Canaan Parallel Fund IX Subsidiary, LLC and Canaan Parallel
  Fund IX Blocker, LLC) and Canaan Natural Gas Parallel B Fund IX, L.P. No member is individually or personally
  liable for the Company’s expenses, liabilities, debts or obligations. At December 31, 2018, the ownership of the
  Company was as follows:

      Canaan Natural Gas Fund IX, L.P.                                                  39.076%
      Canaan Natural Gas Parallel Fund IX, L.P.                                         58.814%
      Canaan Natural Gas Parallel B Fund IX, L.P.                                        2.110%

                                                                                       100.000%

  Accounting policies employed by the Company reflect industry practices and conform to accounting principles
  generally accepted in the United States of America. A summary of the significant accounting policies consistently
  applied in the preparation of the accompanying financial statements follows.

  1. Cash and Cash Equivalents

  The Company considers all highly liquid debt instruments purchased with a maturity of three months or less and
  money market accounts to be cash equivalents. The Company maintains its cash and cash equivalents in bank
  deposit accounts and money market accounts which may not be federally insured. The Company has not
  experienced any losses in such accounts and believes it is not exposed to any significant credit risk on such
  accounts.

  2. Accounts Receivable

  The Company has receivables from oil and natural gas purchasers and joint interest owners, which are generally
  uncollateralized. The Company reviews these parties for credit worthiness and general financial condition. The
  Company determines its allowance for doubtful accounts by considering the length of time past due, previous
  loss history and the creditor’s ability to pay its obligations, among other things. The Company writes off accounts
  receivable when they are determined to be uncollectible. At December 31, 2018 and 2017, management considers
  accounts receivable to be fully collectible; accordingly, no allowance for doubtful accounts is required.

  3. Oil and Natural Gas Properties

  The Company utilizes the full cost method of accounting for oil and natural gas properties. Under this method
  of accounting, all costs incident to the acquisition, exploration and development of properties (both developed
  and undeveloped), including costs of abandoned leaseholds, delay lease rentals, unproductive wells, and well
  drilling and equipment costs, are capitalized. These costs, as well as future development costs on proved
  undeveloped properties, are amortized using the units-of-production method. The units-of-production method
  is based primarily on estimates of reserve quantities.
              Case: 20-13664           Doc: 57-5        Filed: 12/02/20         Page: 9 of 19


                                        Canaan Resources, LLC
                       NOTES TO FINANCIAL STATEMENTS - CONTINUED

                                             December 31, 2018 and 2017


NOTE A - NATURE OF OPERATIONS AND SUMMARY OF ACCOUNTING POLICIES - CONTINUED

  3. Oil and Natural Gas Properties - continued

  These reserve estimates were valued using guidelines required by the Securities and Exchange Commission and
  the Financial Accounting Standards Board. Prior to applying differentials, as required by the rules, the prescribed
  prices (using an average of the first-day-of-the-month price for the preceding 12-month period) for the year
  ended December 31, 2018 were $3.10 per thousand cubic feet (Mcf) for natural gas and $65.56 per barrel for oil
  and natural gas liquids, as compared with the year ended December 31, 2017 prescribed prices of $2.98 per
  thousand cubic feet (Mcf) for natural gas and $51.34 per barrel for oil and natural gas liquids. These reserve
  estimates were evaluated by an independent third party reserve engineering firm. All prices are held constant for
  the life of the properties. Generally, no gains or losses are recognized on the sale or disposition of oil and natural
  gas properties.

  If the Company’s unamortized oil and natural gas property costs exceed the cost center ceiling (defined as the
  sum of the present value, discounted at 10%, of estimated future net revenues from proved reserves plus the
  lower of cost or estimated fair value of unproved properties), the excess is charged to expense in the year in
  which the excess occurs. For the year ended December 31, 2018, the Company recorded a ceiling test impairment
  of oil and natural gas properties of $399,451. No impairment was recorded for the year ended December 31,
  2017. The amount of future impairment, if any, will depend on the oil and natural gas prices used, changes in
  proved reserves and forecasted capital expenditures.

  Oil and natural gas properties not subject to amortization consist of the cost of unproved leasehold and totaled
  $16,820,290 and $17,605,000 at December 31, 2018 and 2017, respectively. These costs are reviewed periodically
  by management for impairment, with the impairment provision included in the costs of oil and natural gas
  properties subject to amortization and the ceiling test. Factors considered by management in its impairment
  assessment include drilling results by the Company and other operators, the terms of oil and natural gas leases
  not held by production, and available funds for exploration and development.

  4. Other Equipment

  Other equipment is recorded at cost and consists of office, field and transportation equipment and leasehold
  improvements. Repairs and maintenance which do not extend the useful lives of property are charged to expense
  as incurred. Depreciation over the estimated useful lives of other equipment is determined on the straight-line
  method at the following rates:

                  Field and office equipment                                         3 - 20 years
                  Leasehold improvements                                             Lease term
                  Transportation equipment                                                5 years

  Depreciation expense on other equipment for the years ended December 31, 2018 and 2017 was $290,864 and
  $309,045, respectively.

  The Company reviews long-lived assets to be held and used for impairment whenever events or changes in
  circumstances indicate that the carrying amount of an asset may not be recoverable. When required, impairment
  losses are recognized based on the excess of the asset’s carrying value over the fair value of the asset. No
  impairments on other equipment were recorded in 2018 and 2017.
             Case: 20-13664           Doc: 57-5       Filed: 12/02/20        Page: 10 of 19


                                       Canaan Resources, LLC
                      NOTES TO FINANCIAL STATEMENTS - CONTINUED

                                           December 31, 2018 and 2017


NOTE A - NATURE OF OPERATIONS AND SUMMARY OF ACCOUNTING POLICIES - CONTINUED

  5. Deferred Financing Costs

  The Company capitalizes costs associated with new financings and amortizes the deferred costs over the life of
  the loans using the straight-line method. Included in other assets at December 31, 2018 and 2017 was $34,976
  and $50,791, respectively, of deferred financing costs, net of accumulated amortization of $1,882,090 and
  $1,801,640, respectively, related to the Company’s revolving credit facility. Amortization of deferred financing
  costs of $80,450 and $87,157 for the years ended December 31, 2018 and 2017, respectively, is included in interest
  expense.

  6. Revenue Recognition

  The Company records revenues from oil and natural gas sales when the price is fixed or determinable, delivery
  to the purchaser has occurred, title has transferred and collectability is likely.

  7. Production and Severance Taxes

  The Company receives various tax rebates and rate reductions from state and local governments for certain of
  its properties. Approval of these exemptions or rate reductions is on a well by well basis, and credits are not
  recognized until approvals are received.

  8. Income Taxes

  The Company is an LLC taxed as a partnership, and any associated tax liability is the responsibility of the
  individual members of the LLC. Accordingly, no provision for income taxes has been made in these financial
  statements.

  The Company disallows the recognition of tax positions not deemed to meet a “more-likely-than-not” threshold
  of being sustained by the applicable tax authority. With few exceptions, the Company is no longer subject to U.S.
  Federal or state income tax examinations by tax authorities for years prior to 2015. The Company’s policy is to
  reflect interest and penalties related to uncertain tax positions in general and administrative expense, when and
  if they become applicable. The Company has not recognized any potential interest or penalties in its financial
  statements for the years ended December 31, 2018 and 2017.

  9. Concentrations of Credit Risk and Major Customers

  The Company is subject to credit risk resulting from the concentration of its oil and natural gas receivables with
  its significant customers. The Company extends credit to purchasers of its oil and natural gas, which are primarily
  other energy companies. In 2018 and 2017 the Company had three and four purchasers, respectively, whose
  purchases represented 89% and 86%, respectively, of oil and natural gas sales.

  Additionally, at December 31, 2018 and 2017 the Company had receivables from three and four purchasers,
  respectively, which accounted for 92% and 86%, respectively, of oil and natural gas receivables. The Company
  does not require collateral and does not believe the loss of any single purchaser would materially impact its
  operating results.
             Case: 20-13664            Doc: 57-5        Filed: 12/02/20        Page: 11 of 19


                                        Canaan Resources, LLC
                       NOTES TO FINANCIAL STATEMENTS - CONTINUED

                                             December 31, 2018 and 2017


NOTE A - NATURE OF OPERATIONS AND SUMMARY OF ACCOUNTING POLICIES - CONTINUED

  10. Use of Estimates

  In preparing financial statements in conformity with accounting principles generally accepted in the United States
  of America, management is required to make estimates and assumptions in determining the reported amounts of
  assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and
  the reported amounts of revenues and expenses during the reporting period. Actual results could differ from
  those estimates. Significant estimates affecting these financial statements include estimates of the Company’s oil
  and natural gas reserves (which are used to compute depreciation, depletion, amortization and impairment of oil
  and natural gas properties), asset retirement obligations, fair value of derivative instruments, accrued oil and gas
  sales, and others.

  11. Natural Gas Balancing

  In certain instances, the owners of the natural gas produced from a well will select different purchasers for their
  respective ownership interest in the wells. If one purchaser takes more than its ratable portion of the natural gas,
  the owners selling to that purchaser will be required to satisfy the imbalance in the future by cash payments or
  by allowing the other owners to sell more than their share of production.

  The Company recognizes income on the sales method and, accordingly, has recognized revenue on all production
  delivered to its purchasers. To the extent the Company has over-produced its ownership percentage on a well
  and the remaining reserves are sufficient to enable the other owners to recover this imbalance from future
  production, no liability is recorded by the Company. The Company has no significant imbalances at
  December 31, 2018 and 2017.

  12. Fair Value of Financial Instruments

  The Company’s financial instruments consist primarily of cash, trade receivables, trade payables, derivative
  instruments and debt. The carrying value of cash, trade receivables and payables are considered to be
  representative of their respective fair values due to the short maturity of these instruments. Derivative
  instruments are reported at fair value. The carrying value of debt approximates fair value as the debt has a variable
  rate and terms reflective of current market conditions.

  13. Derivative Instruments

  The Company has recorded derivative instruments at fair value and included them in the balance sheets as assets
  or liabilities. The accounting for changes in the fair value of a derivative instrument depends on the intended use
  of the derivative and the resulting designation, which is established at the inception of a derivative.

  For derivative instruments not designated as cash flow hedges for accounting purposes, the unrealized change in
  fair value is recognized in current earnings as a separate line item on the statements of operations and any realized
  gains or losses upon settlement are recorded in oil and natural gas sales. No derivatives were accounted for as
  cash flow hedges during 2018 and 2017.
              Case: 20-13664            Doc: 57-5        Filed: 12/02/20          Page: 12 of 19


                                         Canaan Resources, LLC
                        NOTES TO FINANCIAL STATEMENTS - CONTINUED

                                              December 31, 2018 and 2017


NOTE A - NATURE OF OPERATIONS AND SUMMARY OF ACCOUNTING POLICIES - CONTINUED

  14. Asset Retirement Obligations

  The Company records the fair value of a liability for an asset retirement obligation in the period in which it is
  incurred and a corresponding increase in the carrying amount of the related long-lived asset. The Company’s
  asset retirement obligations relate to estimated future plugging and abandonment costs on its oil and natural gas
  properties and related facilities disposal. These obligations to abandon and restore properties are based upon
  estimated future costs which may change based upon future inflation rates and changes in statutory remediation
  rules. The accretion expense due to the passage of time is included in depreciation, depletion and amortization
  in the accompanying statements of operations.

  The activity incurred in asset retirement obligations is as follows for the years ended December 31:

                                                                                             2018                2017

       Asset retirement obligations at January 1                                      $    4,600,574      $    4,416,059
          Revisions                                                                          145,579            (127,378)
          Liabilities incurred                                                                84,546                   -
          Accretion expense                                                                  324,984             311,893

       Asset retirement obligations at December 31                                    $    5,155,683      $    4,600,574

  15. Recently Issued Accounting Standards not yet Adopted

  In May 2014, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU")
  No. 2014-09, Revenue from Contracts with Customers (Topic 606), which outlines a new, single comprehensive
  model for entities to use in accounting for revenue arising from contracts with customers and supersedes most
  current revenue recognition guidance, including industry-specific guidance. This new revenue recognition model
  provides a five-step analysis in determining when and how revenue is recognized. The new model will require
  revenue recognition to depict the transfer of promised goods or services to customers in an amount that reflects
  the consideration a company expects to receive in exchange for those goods or services. In August 2015, the
  FASB issued ASU No. 2015-14, Revenue from Contracts with Customers (Topic 606): Deferral of the Effective
  Date, which deferred the effective date of ASU 2014-09 by one year. That new standard, as amended and updated
  to clarify specific topics, is now effective for annual reporting periods beginning after December 15, 2018. An
  entity can apply ASU 2014-09 using either a full retrospective method, meaning the standard is applied to all of
  the periods presented, or a modified retrospective method, meaning the cumulative effect of initially applying
  the standard is recognized in the most current period presented in the financial statements. The Company is
  evaluating the impact that this new guidance will have on its financial statements and has not yet determined
  which method it will apply upon adoption.

  In February 2016, the FASB issued ASU 2016-02, Leases, which requires lessees to recognize at the
  commencement date for all leases, with the exception of short-term leases, (a) a lease liability, which is a lessee‘s
  obligation to make lease payments arising from a lease, measured on a discounted basis, and (b) a right-of-use
  asset, which is an asset that represents the lessee’s right to use, or control the use of, a specified asset for the lease
  term. This ASU is effective for annual periods beginning after December 15, 2019. The Company is evaluating
  the impact of the adoption of this ASU on its financial statements.
             Case: 20-13664            Doc: 57-5        Filed: 12/02/20        Page: 13 of 19


                                        Canaan Resources, LLC
                       NOTES TO FINANCIAL STATEMENTS - CONTINUED

                                             December 31, 2018 and 2017


NOTE A - NATURE OF OPERATIONS AND SUMMARY OF ACCOUNTING POLICIES - CONTINUED

  15. Recently Issued Accounting Standards not yet Adopted - continued

  Other accounting standards that have been issued or proposed by the FASB, or other standards-setting bodies,
  that require adoption at a future date are not expected to have a material impact on the financial statements upon
  adoption.

  16. Liquidity, Going Concern and Management’s Plans

  Throughout 2018 the Company participated in drilling 9 new wells proposed by other operators. The Company’s
  obligations in these wells ranged from less than 1% to 20%. Approximately $2.8 million of capitalized costs
  associated with these wells are included in accounts payable at December 31, 2018. Subsequent to year end,
  approximately $2.5 million of these costs were paid. As of the date these financial statements were available to
  be issued, approximately $0.3 million remains outstanding related to these obligations. The Company expects the
  remainder to be paid as billed. The Company’s participation in future drilling proposed by other operators is
  subject to the availability of capital, which is likely to only come from free cash flows or asset sales.

  The accompanying financial statements have been prepared under the assumption that the Company will
  continue as a going concern, which contemplates the continuity of operations and the realization of assets and
  the satisfaction of liabilities as they come due in the normal course of business. Throughout 2018 the Company
  paid down the outstanding note payable from $24.9 million to $21 million, with no remaining availability, as
  required by the terms set forth in the Sixteenth Amendment to the Credit Agreement. During February 2019,
  the bank requested additional principal payments of $1 million per quarter through June 30, 2019. The first
  requested non-contractual payment was due March 31, 2019 and it was not made. Management has notified the
  bank that due to the cash requirements associated with the aforementioned well activity it does not believe there
  will be sufficient cash resources to make the requested quarterly principal payments or to pay off the remaining
  principal balance at June 30, 2019 without selling certain of the Company’s assets. If the Company is unable to
  reduce the outstanding debt to levels approved by the bank, the maturity date of the note will not be extended
  beyond June 30, 2019. Therefore, the note payable has been classified as a current liability resulting in a net
  working capital deficit of approximately $17.7 million at December 31, 2018. Additionally, as of the date of
  issuance of these financial statements, the Company was not in compliance with the audited financial statement
  deadline, which is no later than 105 days after the end of the fiscal year, and requirement for an unqualified audit
  opinion without a going concern or like modification contained in the credit facility. These covenant defaults
  give the lenders the right to accelerate all obligations due under the credit facility, although to date no such
  acceleration has occurred other than the requested quarterly principal reductions. The Company is in the process
  of reviewing options for asset sales which is anticipated to satisfy the bank debt for a one-year extension; however,
  the Company is not expected to complete the process before June 30, 2019 when the note becomes due.

  These factors raise substantial doubt about the Company’s ability to continue as a going concern. The
  accompanying financial statements do not include any adjustments relating to the recoverability and classification
  of recorded asset amounts or amounts of liabilities that might result from this uncertainty


NOTE B - OIL AND NATURAL GAS INFORMATION

  Costs related to the oil and natural gas activities of the Company, including those relating to property acquisitions,
  were incurred as follows for the years ended December 31:
             Case: 20-13664           Doc: 57-5       Filed: 12/02/20        Page: 14 of 19


                                       Canaan Resources, LLC
                      NOTES TO FINANCIAL STATEMENTS - CONTINUED

                                           December 31, 2018 and 2017


NOTE B - OIL AND NATURAL GAS INFORMATION - CONTINUED

                                                                                          2018               2017

      Property acquisition costs - proved and unproved                            $       135,280     $      155,768
      Development costs                                                                 4,857,963            309,086

                                                                                  $     4,993,243     $      464,854

  Property acquisition and development costs shown above include $230,125 and ($127,378) of asset retirement
  costs for the years ended December 31, 2018 and 2017, respectively.

  The Company had the following aggregate capitalized costs relating to oil and natural gas activities at December
  31:

                                                                                           2018              2017

      Oil and natural gas properties subject to amortization                          $ 294,179,777   $ 288,415,204
      Unproved oil and natural gas properties (excluded from amortization)               16,820,290      17,605,000
      Support facilities                                                                 10,792,144      10,778,765
                                                                                        321,792,211     316,798,969

      Less accumulated depreciation, depletion, amortization and impairment            264,229,924        259,884,412

                                                                                      $ 57,562,287    $ 56,914,557

  Depreciation, depletion and amortization expense was $3,946,061 or $0.87 per equivalent Mcf of production,
  and $3,882,920 or $0.85 per equivalent Mcf of production, for the years ended December 31, 2018 and 2017,
  respectively. For the year ended December 31, 2018, the Company recorded a ceiling test impairment of oil and
  natural gas properties of $399,451. No impairment was recorded for the year ended December 31, 2017.


NOTE C - NOTE PAYABLE TO BANK

  In June 2005, the Company entered into a $200 million secured revolving credit facility with a bank. This facility
  provides for revolving credit equal to the lesser of $200 million or a borrowing base that is reevaluated semi-
  annually based on the value of the Company’s oil and natural gas reserves as determined in accordance with the
  credit facility. At December 31, 2018, the borrowing base was $21 million, of which $21 million was outstanding.
  There was no additional available borrowing capacity at December 31, 2018. At December 31, 2017, the
  borrowing base was $29.5 million, of which $24.9 million was outstanding.

  Borrowings under the facility are secured by substantially all of the Company’s oil and natural gas properties. The
  terms of the facility give the Company the option of either borrowing at a base rate approximating prime or at
  LIBOR rates, plus margins that vary based on borrowing base utilization percentages. Commitment fees are
  0.50% of the unused commitment in effect for the applicable period and are payable quarterly. At December 31,
  2018, the Company’s weighted average borrowing rate was 6.31% (5.00% at December 31, 2017).
             Case: 20-13664           Doc: 57-5        Filed: 12/02/20        Page: 15 of 19


                                       Canaan Resources, LLC
                      NOTES TO FINANCIAL STATEMENTS - CONTINUED

                                            December 31, 2018 and 2017


NOTE C - NOTE PAYABLE TO BANK - CONTINUED

  The outstanding borrowings are evidenced by a term note due June 30, 2019. In June 2018 the maturity date was
  extended to June 30, 2019. The Company paid extension fees of $50,000, equal to 20 bps on the existing
  borrowing base at the time of the extension. Principal and any unpaid interest are due on June 30, 2019. See
  Note A-16 for further discussion of when payments are due.

  The credit facility contains affirmative and restrictive covenants including the maintenance of various financial
  ratios, among other things. The Company was not in compliance with the audited financial statement deadline,
  which is no later than 105 days after the end of the fiscal year, and requirement for an unqualified audit opinion
  without a going concern or like modification contained in the credit facility as of the date of issuance of these
  financial statements. The Company was in compliance with all other financial covenants at December 31, 2018.


NOTE D - MEMBERS’ EQUITY

  Capitalization of the Company is provided by the sale of membership interests to its three members (see Note
  A for names and percentage ownerships). These three members are funded by capital calls made to their
  respective general and limited partners. The members in turn purchase membership interests from the Company
  as capital is needed. During 2018 and 2017 the purchases of membership interest totaled $0 and $250,000,
  respectively. At December 31, 2018 the members have combined remaining capital commitments of
  approximately $12,628,000 which may be used to make future purchases of membership interests in the
  Company. The partnerships do not anticipate calling any of the remaining capital commitments. No distributions
  were made during 2018 or 2017.

  The governance of the business and affairs of the Company and the rights and obligations of members are
  established pursuant to an operating agreement. This operating agreement provides, among other things, that
  profit and loss and distributions shall be allocated to the members in proportion to their capital account balances.
  Additionally, the agreement sets forth guidelines regarding replacement of management, management salaries
  and limitation of indebtedness, as defined.


NOTE E - RELATED PARTY TRANSACTIONS

  General and administrative ("G&A") expenses and certain capitalized items, including furniture and fixtures,
  computer hardware, and other non-oil and gas expenditures required to carry on business, are shared between
  the Company and two affiliated entities, Canaan Resources X, LLC ("CRX") and Canaan Resources Drilling
  Company, LLC ("CRDC"). Certain personnel costs and other expenses are directly charged to CRDC and are
  not borne by the Company or CRX. CRDC is otherwise allocated one-third of shared G&A expenses and other
  non-oil and gas expenditures. Allocation of the remaining two-thirds of G&A is split between the Company and
  CRX, as prescribed in an agreement entered into between the two entities in 2008. Under this agreement,
  management salary allocations are fixed, and all non-management personnel costs are allocated based on each
  party's percentage of total called capital. All remaining G&A is split 50-50. The Company generally incurs G&A
  on behalf of the affiliates and bills each for its allocated share. During 2018, the Company allocated expenses of
  $1,761,997 and $1,073,569 to CRX and CRDC, respectively. At December 31, 2018 the Company has
  corresponding receivables from CRX and CRDC of $66,299 and $38,436, respectively. During 2017, the
  Company allocated expenses of $1,663,524 and $1,002,979 to CRX and CRDC, respectively. At December 31,
  2017 the Company had corresponding receivables from CRX and CRDC of $107,334 and $14,959, respectively.
             Case: 20-13664          Doc: 57-5       Filed: 12/02/20        Page: 16 of 19


                                      Canaan Resources, LLC
                      NOTES TO FINANCIAL STATEMENTS - CONTINUED

                                           December 31, 2018 and 2017


NOTE E - RELATED PARTY TRANSACTIONS - CONTINUED

  The payable or receivable is included in due to/from affiliates on the accompanying balance sheets and the
  allocated expense is a reduction of general and administrative expenses on the accompanying statements of
  operations.

  In addition to the receivable related to the allocated expense above, the Company has a net receivable from CRX
  for operating costs incurred in the normal course of business of $65,513 and $67,505 and a net receivable from
  CRDC for operating costs incurred in the normal course of business of $155,890 and $19,758 for the years ended
  December 31, 2018 and 2017, respectively.

  Included in due from affiliates at December 31, 2018 and 2017 are receivables of the Company from certain
  members and affiliates for $729,968 and $536,471, respectively.


NOTE F - COMMITMENTS AND CONTINGENCIES

  Beginning July 1, 2014 CRDC entered into a lease agreement to rent office space from a non-affiliated party. The
  lease is for a term of 10 years with base lease payments of approximately $36,000 per month for the first 5 years
  and approximately $39,000 per month for the remainder of the lease. After making an allocation through the
  sharing agreement outlined in Note E, the Company has a net expense of approximately $12,000 per month,
  equivalent to one-third of the monthly base rent. Along with other affiliates, the Company has guaranteed the
  obligations of the lessee under the terms of the lease agreement.

  The Company leases various computer and office equipment from the manufacturers through operating leases
  which run through 2020. Future minimum lease payment obligations on these operating leases, assuming the full
  term of the leases, are as follows:

                                                                                      Equipment
            Year ending December 31,                                                    leases

               2019                                                               $      17,977
               2020                                                                      11,892

  Rent expense under the equipment leases was $33,678 and $36,054 for the years ended December 31, 2018 and
  2017, respectively.

  The Company is subject to legal proceedings and claims which arise in the ordinary course of business.
  Management is not aware of any such actions that could materially affect the financial position or results of
  operations of the Company.

  The Company is exposed to possible environmental risks which are inherent with oil and natural gas drilling and
  production operations. The Company has implemented various policies and procedures to avoid environmental
  contamination and to minimize the associated risks. The Company’s operated oil and natural gas properties are
  reviewed periodically for indications of environmental contamination or potential exposure. Environmental
  expenditures are expensed as incurred. Liabilities for expenditures are recorded when environmental assessment
  and/or remediation is probable and the costs can be reasonably estimated. The Company has not experienced
  any significant environmental liability and is not aware of any potential material environmental issues or claims
  at December 31, 2018.
                  Case: 20-13664                 Doc: 57-5           Filed: 12/02/20             Page: 17 of 19


                                                  Canaan Resources, LLC
                             NOTES TO FINANCIAL STATEMENTS - CONTINUED

                                                        December 31, 2018 and 2017


NOTE G - EMPLOYEE BENEFITS

   The Company has a retirement plan covering substantially all qualified employees under section 401(k) of the
   Internal Revenue Code. Under the plan, participants may contribute up to a dollar limit provided by Internal
   Revenue Service guidelines (changing annually) to their plan accounts. The Company may make discretionary
   matching contributions to each participant’s account. For the years ended December 31, 2018 and 2017, the
   Company made a discretionary contribution to the plan of $226,732 and $229,359, respectively.


NOTE H - DERIVATIVE ACTIVITIES AND FINANCIAL INSTRUMENTS

   1. Derivative Activities

   The Company’s results of operations and operating cash flows are impacted by changes in market prices for oil
   and natural gas. To mitigate a portion of this exposure, the Company has entered into certain derivative
   instruments. The Company’s derivative contracts in place consist of fixed price swaps covering both the NYMEX
   price and associated basis differentials. As of December 31, 2018, the Company has fixed price swap contracts
   in place through March 31, 2020 for a total of approximately 3.5 Bcf of anticipated natural gas production. For
   these fixed price swaps, the Company receives a fixed price for the hedged commodity and pays a floating market
   price, as defined in each instrument, to the counterparty. The fixed price payment and the floating price payment
   are netted, resulting in a single payment to or from the counterparty. The Company does not use derivative
   instruments for trading or speculative purposes. No contracts were terminated in 2018 or 2017.

   All derivative instruments are recorded at fair value and included in the balance sheets as assets or liabilities. The
   following table summarizes the location and fair value amounts of all derivative instruments in the balance sheets
   as of December 31, 2018 and 2017:

                                                       Asset Derivatives                                   Liability Derivatives
                                           Balance Sheet Location              Fair Value         Balance Sheet Location               Fair Value

              2018
Derivatives Not Designated as
  Cash Flow Hedges
Fixed Price Swap Contracts            Derivative instruments short-term    $       534,147   Derivative instruments short-term     $      104,425
Fixed Price Swap Contracts            Derivative instruments long-term              43,906   Derivative instruments long-term                   -
Total derivatives not designated as
 hedging instruments                                                       $       578,053                                         $      104,425


              2017
Derivatives Not Designated as
  Cash Flow Hedges
Fixed Price Swap Contracts            Derivative instruments short-term    $     1,704,672   Derivative instruments short-term     $                -
Fixed Price Swap Contracts            Derivative instruments long-term                   -   Derivative instruments long-term                       -
Total derivatives not designated as
 hedging instruments                                                       $     1,704,672                                         $                -
              Case: 20-13664           Doc: 57-5         Filed: 12/02/20            Page: 18 of 19


                                         Canaan Resources, LLC
                       NOTES TO FINANCIAL STATEMENTS - CONTINUED

                                             December 31, 2018 and 2017


NOTE H - DERIVATIVE ACTIVITIES AND FINANCIAL INSTRUMENTS - CONTINUED

  1. Derivative Activities - continued

  The following table summarizes the outstanding natural gas derivative contracts the Company has in place as of
  December 31, 2018:

                                 Notional    Remaining
                    Maturity        Mcf      Notional
  Effective Date      Date      Per Month       Mcf         Fixed Price per Mcf      Floating Price        Hedge Designation
   1/1/2019        12/31/2019     110,000    1,320,000                    $2.7700    NYMEX                 Not Designated
   1/1/2019         3/31/2020       60,000     900,000                    $2.9870    NYMEX                 Not Designated
   1/1/2019         3/31/2020       85,920   1,288,799                    $3.2197    NYMEX                 Not Designated

  2. Fair Value of Financial Instruments

  Certain financial assets and liabilities are measured at fair value on a recurring basis. As defined in the accounting
  standards, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly
  transaction between market participants at the measurement date. The accounting standards require disclosure
  that establishes a framework for measuring fair value and expands disclosure about fair value measurements and
  requires fair value measurements be classified and disclosed in one of the following categories:

  Level 1: Unadjusted quoted prices in active markets that are accessible at the measurement date for identical,
           unrestricted assets or liabilities. We consider active markets as those in which transactions for the assets
           or liabilities occur in sufficient frequency and volume to provide pricing information on an ongoing
           basis.

  Level 2: Quoted prices in markets that are not active, or inputs which are observable, either directly or indirectly,
           for substantially the full term of the asset or liability. This category includes those derivative
           instruments that we value using observable market data. Substantially all of these inputs are observable
           in the marketplace throughout the full term of the derivative instrument, can be derived from
           observable data, or supported by observable levels at which transactions are executed in the
           marketplace. Instruments in this category include non-exchange traded derivatives such as over-the-
           counter commodity price swaps.

  Level 3: Measures based on prices or valuation models that require inputs that are both significant to the fair
           value measurement and less observable from objective sources (i.e., supported by little or no market
           activity).

  In accordance with the accounting standards, financial assets and liabilities are classified based on the lowest level
  of input that is significant to the fair value measurement. Our assessment of the significance of a particular input
  to the fair value measurement requires judgment, and may affect the valuation of the fair value of assets and
  liabilities and their placement within the fair value hierarchy levels.
             Case: 20-13664            Doc: 57-5        Filed: 12/02/20          Page: 19 of 19


                                        Canaan Resources, LLC
                       NOTES TO FINANCIAL STATEMENTS - CONTINUED

                                             December 31, 2018 and 2017


NOTE H - DERIVATIVE ACTIVITIES AND FINANCIAL INSTRUMENTS - CONTINUED

  2. Fair Value of Financial Instruments - continued

  The following table sets forth by level within the fair value hierarchy the Company’s financial assets and liabilities
  that were accounted for at fair value on a recurring basis as of December 31, 2018 and 2017:

                                                                                     2018
                                                    Level 1            Level 2              Level 3            Total
      Assets
         Commodity derivatives                 $              -   $     578,053        $              -   $    578,053
      Liabilities
         Commodity derivatives                 $              -   $     104,425        $              -   $    104,425

                                                                                     2017
                                                    Level 1            Level 2              Level 3            Total
      Assets
         Commodity derivatives                 $              -   $    1,704,672       $              -   $   1,704,672
      Liabilities
         Commodity derivatives                 $              -   $              -     $              -   $            -


NOTE I - SUBSEQUENT EVENTS

  The Company has evaluated events and transactions subsequent to December 31, 2018 through April 23, 2019,
  the date these financial statements were available to be issued, for potential recognition or disclosure in these
  financial statements. With the exception of those matters discussed in Notes A and C, there were no material
  subsequent events that required recognition or additional disclosure in these financial statements.
